Dear Representative Guzzardo:
This office is in receipt of your opinion request under letter dated September 10, 1992 directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.
We quote the issue presented as stated in your letter:
     If a local governing body passes an ordinance prohibiting the sale of alcoholic beverages on Sunday, is that ordinance effective and operational if the voters of the political subdivision have not voted on the issue as required by LSA-R.S. 51:191?
The Sunday Laws are contained within the provisions of LSA-R.S. 51:191, et. seq.  LSA-R.S. 51:191 provides:
     "Except as provided in R.S. 51:193, the governing authority of any parish or municipality may adopt ordinances regulating or prohibiting the opening of certain businesses and/or the sale of certain stock or articles of merchandise on Sunday, if approved by the voters at an election called as provided in Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950."
The statute authorizes local governing authorities, parishes and municipalities to adopt ordinances prohibiting the opening of certain businesses and the sale of certain merchandise on Sunday.  However, prior to the adoption of such an ordinance, the electorate must approve the form and substance of the ordinance at an election, to be conducted in accordance with the Louisiana Election Code, Revised Statutes Title 18, Chapter 6-B.
Further, a subdivision of the state may enact an ordinance regulating the time of sale of alcoholic beverages where its enactment is a reasonable exercise of its police power. LSA-R.S.26:493 provides:
     "Except as limited by the provisions of this Chapter the various subdivisions of the state may regulate but not prohibit, except by referendum vote as provided by Chapter 3 of this Title or by legally authorized zoning laws of municipalities, the business of wholesaling, retailing, and dealing in alcoholic beverages.  No parish or municipality shall, in the exercise of its police power, regulate the business of selling such beverages more than is necessary for the protection of the public health, morals, safety, and peace. . . ." (Emphasis added).
In response to your inquiry, any ordinance prohibiting the sale of alcoholic beverages on Sunday must receive the prior approval of the electorate pursuant to the provisions of LSA-R.S. 51:191 in order to be effective.  Any ordinance attempting to regulate rather than prohibit the sale of alcoholic beverages must be a reasonable exercise of the local police power.
Should you have further inquiries, please contact our office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0127E